DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 10/29/2021.  Claims 1, 10, 13, 19, and 23 have been amended.  Claims 14-18 and 27-30 have been canceled.  Claims 1-13 and 19-26 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 19-26 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 9-11, 13, 19, 21-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US 2016/0308626 herein Mow), and further in view of Dunn et al. (US 2009/0153158 herein Dunn).
Regarding claim 1, Mow teaches a method of testing a device under test (DUT) performed by the DUT, the method comprising:
setting the DUT in a simultaneous transmit and receive mode (read as control circuitry 30 directs wireless communications circuitry 34 to transmit test signals with a 
receiving a lower frequency radio frequency (RF) signal from a test unit (read as baseband processor 140 is used to generate and receive antenna signals at intermediate frequencies) (Mow – [0060]);
up-converting the lower frequency RF signal to a higher frequency RF signal (read as upconverters 142 may convert IF signals to radio-frequency (RF) signals at higher frequencies) (Mow – Figure 7 and [0061]);
transmitting the higher frequency RF signal using a first antenna of the DUT (read as the transmitted signal may be transmitted over the air as over-the-air antenna signal 108 by antenna 40-1) (Mow – Figure 7 and [0062]);
receiving the higher frequency RF signal using a second antenna of the DUT (read as received by antenna 40-2 in PATH2) (Mow – Figure 7 and [0062]);
down-converting the received higher frequency RF signal to a received test RF signal (read as downconverters 144 may convert RF signals to IF signals at lower frequencies) (Mow – Figure 7 and [0061]); and
providing the received test RF signal to the test unit (read as baseband processor 140 is used to generate and receive antenna signals at intermediate frequencies IF, and where the downconverter 144 of PATH2 is used by circuitry 30 to measure the magnitude and phase of signals received at transceiver 118-2.  The magnitude and phase of signals received at transceiver 118-2.  The magnitude and phase information 
However, Mow fails to teach the lower frequency RF signal being a signal in a GHz frequency range; and the higher frequency RF signal having a higher frequency than the lower frequency RF signal.
In the related art, Dunn teaches the lower frequency RF signal being a signal in a GHz frequency range; and the higher frequency RF signal having a higher frequency than the lower frequency RF signal (read as integrated antenna structure may operate or have a radiation pattern somewhere in the range of 20 GHz to 300 GHz; the antenna structure may operate in a frequency band around 24 GHz, 60 GHz, or 77 GHz; the converter is (1) upconvert an output signal of the test equipment that is below 10 GHz to millimeter wave frequency, which is then radiated by the test antenna towards the DUT antenna and/or (2) downconvert a millimeter wave signal received by the test antenna that was radiated by the DUT antenna, to a frequency below 10 GHz and provide it as an input signal to the test equipment) (Dunn – [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing range to incorporate the teachings of Dunn into the teachings of Mow for the purpose of providing an integrated antenna structure which operate or have a radiation pattern somewhere in the range of 20 GHz to 300 GHz which are millimeter wave, mmw, frequencies that are above infrared and below optical 
Regarding claim 3 as applied to claim 1, Mow as modified by Dunn wherein the first antenna and the second antenna are selected from a plurality of antennas of the DUT (read as where the device 10 has a plurality of antenna antennas located at different parts of the device, and where device 10 can switch an antenna (or set of antennas) into use in place of antennas that are being adversely affected) (Mow – Figures 3-5 and [0026]).
Regarding claim 4 as applied to claim 3, Mow as modified by Dunn wherein the plurality of antennas are coupled to the DUT prior to testing (read as where the antennas 40 are mounted to device 10) (Mow – Figure 3 and [0044]).
Regarding claim 6 as applied to claim 3, Mow as modified by Dunn wherein the plurality of antennas includes one or more dipole antennas and one or more patch antennas (read as the radiating elements in a phased antenna array for supporting millimeter wave communications may be patch antennas, dipole antennas, or other suitable antenna elements) (Mow – [0042]).
Regarding claim 9 as applied to claim 1, Mow as modified by Dunn wherein the transmitting and receiving are performed by a single transceiver integrated circuit (IC) that is part of the DUT (read as wireless communications circuitry 34 may include 
Regarding claim 10 as applied to claim 1, Mow as modified by Dunn further comprising:
receiving a second lower frequency RF signal from the test unit (read as baseband processor 140 is used to generate and receive antenna signals at intermediate frequencies) (Mow – [0060]), the second lower frequency RF signal being a signal in the GHz frequency range (read as integrated antenna structure may operate or have a radiation pattern somewhere in the range of 20 GHz to 300 GHz; the antenna structure may operate in a frequency band around 24 GHz, 60 GHz, or 77 GHz; the converter is (1) upconvert an output signal of the test equipment that is below 10 GHz to millimeter wave frequency, which is then radiated by the test antenna towards the DUT antenna and/or (2) downconvert a millimeter wave signal received by the test antenna that was radiated by the DUT antenna, to a frequency below 10 GHz and provide it as an input signal to the test equipment) (Dunn – [0023]);
up-converting the second lower frequency RF signal to a second higher frequency RF signal (read as upconverters 142 and downconverters 144) (Mow – Figure 7), the second higher frequency RF signal having a higher frequency than the second lower frequency RF signal (read as integrated antenna structure may operate or have a radiation pattern somewhere in the range of 20 GHz to 300 GHz; the antenna structure may operate in a frequency band around 24 GHz, 60 GHz, or 77 GHz; the converter is (1) upconvert an output signal of the test equipment that is below 10 GHz to millimeter 
transmitting the second higher frequency RF signal using the second antenna (read as the transmitted signal may be transmitted over the air as over-the-air antenna signal 108 by antenna 40-1) (Mow – Figure 7 and [0062]);
receiving the second higher frequency RF signal using the first antenna (read as received by antenna 40-2 in PATH2) (Mow – Figure 7 and [0062]);
down-converting the received second higher frequency RF signal to a second received test RF signal (read as downconverters 144 may convert RF signals to IF signals at lower frequencies) (Mow – Figure 7 and [0061]); and
providing the second received test RF signal to the test unit (read as baseband processor 140 is used to generate and receive antenna signals at intermediate frequencies IF, and where the downconverter 144 of PATH2 is used by circuitry 30 to measure the magnitude and phase of signals received at transceiver 118-2.  The magnitude and phase of signals received at transceiver 118-2.  The magnitude and phase information that is measured by transceiver 118-2 in this way may be stored by control circuitry 30 such as baseband processor 140 or other control circuitry in device 10 and used to define a zero state for each of the frequencies in the band of interest) (Mow – Figure 7, [0060], and [0064]).
claim 11 as applied to claim 10, Mow as modified by Dunn wherein the lower frequency RF signal and the second lower frequency RF signal are the same (read as baseband processor 140 is used to generate and receive antenna signals at intermediate frequencies) (Mow – [0060]).
Regarding claim 13 as applied to claim 1, Mow as modified by Dunn wherein the lower frequency RF signal comprises a non-millimeter wave RF signal in the GHz frequency range and the higher frequency RF signal comprises a millimeter wave RF signal (read as where the intermediate frequency upconverted to radio-frequency (RF) signals at higher frequencies, such as a millimeter wave to be transmitted from the antennas) (Mow – [0020] and [0061]).

Regarding claim 19, Mow teaches a device under test (DUT), comprising:
a memory (read as storage circuitry 30) (Mow – Figure 2);
a plurality of antennas (read as antennas 40 coupled to storage and processing circuitry 30) (Mow – Figure 2 and Figure 7) coupled to the at least one processor, the plurality of antenna comprising at least a first antenna and a second antenna (read as antennas 40-1 and 40-1) (Mow – Figure 7), wherein a transmit path for the first antenna is electrically independent of a receive path of the second antenna (read as antenna 40-1 may form part of antenna signal path PATH 1 and antenna 40-2 may form part of antenna signal path PATH2) (Mow – Figure 7);
an up-converter and a down-converter (read as upconverters 142 and downconverters 144) (Mow – Figure 7); and

set the DUT in a simultaneous transmit and receive mode (read as control circuitry 30 directs wireless communications circuitry 34 to transmit test signals with a first antenna 40 while control circuitry 30 directs communication circuitry 34 to simultaneously receive the transmitted test signals with a second antenna 40) (Mow – [0048]); 
receive a lower frequency radio frequency (RF) signal from a test unit (read as baseband processor 140 is used to generate and receive antenna signals at intermediate frequencies) (Mow – [0060]); 
up-convert, via the up-converter, the lower frequency RF signal to a higher frequency RF signal (read as upconverters 142 may convert IF signals to radio-frequency (RF) signals at higher frequencies) (Mow – Figure 7 and [0061]); 
transmit, via the first antenna, the higher frequency RF signal (read as the transmitted signal may be transmitted over the air as over-the-air antenna signal 108 by antenna 40-1) (Mow – Figure 7 and [0062]); 
receive, via the second antenna, the higher frequency RF signal (read as received by antenna 40-2 in PATH2) (Mow – Figure 7 and [0062]); 
down-convert, via the down-converter, the received higher frequency RF signal to a received test RF signal (read as downconverters 144 may convert RF signals to IF signals at lower frequencies) (Mow – Figure 7 and [0061]); and 

However, Mow fails to teach the lower frequency RF signal being a signal in a GHz frequency range and the higher frequency RF signal having a higher frequency than the lower frequency RF signal.
In the related art, Dunn teaches the lower frequency RF signal being a signal in a GHz frequency range and the higher frequency RF signal having a higher frequency than the lower frequency RF signal (read as integrated antenna structure may operate or have a radiation pattern somewhere in the range of 20 GHz to 300 GHz; the antenna structure may operate in a frequency band around 24 GHz, 60 GHz, or 77 GHz; the converter is (1) upconvert an output signal of the test equipment that is below 10 GHz to millimeter wave frequency, which is then radiated by the test antenna towards the DUT antenna and/or (2) downconvert a millimeter wave signal received by the test antenna that was radiated by the DUT antenna, to a frequency below 10 GHz and provide it as an input signal to the test equipment) (Dunn – [0023]).

Regarding claim 21 as applied to claim 19, Mow as modified by Dunn wherein the plurality of antennas includes one or more dipole antennas and one or more patch antennas (read as the radiating elements in a phased antenna array for supporting millimeter wave communications may be patch antennas, dipole antennas, or other suitable antenna elements) (Mow – [0042]).
Regarding claim 22 as applied to claim 21, Mow as modified by Dunn wherein the first antenna and the second antenna are both dipole antennas, or wherein the first antenna and the second antenna are both patch antennas (read as the radiating elements in a phased antenna array for supporting millimeter wave communications may be patch antennas (plural – first and second patch antennas), dipole antennas (plural – first and second dipole antennas, or other suitable antennas elements) (Mow – [0042]).
claim 23 as applied to claim 19, Mow as modified by Dunn wherein the lower frequency RF signal comprises a non-millimeter wave RF signal in the GHz frequency range and the higher frequency RF signal comprises a millimeter wave RF signal (read as the intermediate frequency upconverted to radio-frequency (RF) signals at higher frequencies, such as a millimeter wave to be transmitted form the antennas) (Mow – [0020], and [0061]).
Regarding claim 25 as applied to claim 19, Mow as modified by Dunn wherein the plurality of antennas includes one or more dipole antennas and one or more patch antennas (read as the radiating elements in a phased antenna array for supporting millimeter wave communications may be patch antennas, dipole antennas, or other suitable antenna elements) (Mow – [0042]).
Regarding claim 26 as applied to claim 25, Mow as modified by Dunn wherein the first antenna and the second antenna are both dipole antennas, or wherein the first antenna and the second antenna are both patch antennas (read as the radiating elements in a phased antenna array for supporting millimeter wave communications may be patch antennas (plural – first and second patch antennas), dipole antennas (plural – first and second dipole antennas, or other suitable antennas elements) (Mow – [0042]).




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US 2016/0308626 herein Mow) in view of Dunn et al. (US 2009/0153158 herein Dunn) and further in view of Rowell et al. (US 2019/0302184 herein Rowell).
Regarding claim 2 as applied to claim 1, Mow as modified by Dunn teaches all the limitations of the method of claim 1.
However, Mow as modified by Dunn fails to teach wherein the DUT transmits on a first multiple-input and multiple-output (MIMO) layer and receives on a second MIMO layer.
In the related art, Rowell teaches wherein the DUT transmits on a first multiple-input and multiple-output (MIMO) layer and receives on a second MIMO layer (read as the antennas may be dual-polarized antennas; the two polarized antennas enable four-layer multiple-input multiple-output testing of the device under test) (Rowell – [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rowell into the teachings of Mow as modified by Dunn for the purpose of enabling multi-layered communications used by MIMO applications to be appropriately tested or process separate data streams for spatial multiple-input multiple-output testing (Rowell – [0013] and [0076]).


Claims 5, 7, 8, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US 2016/0308626 herein Mow) in view of Dunn et al. (US 2009/0153158 herein Dunn).
Regarding claim 5 as applied to claim 3, Mow as modified by Dunn teaches all the limitations of the method of claim 3.
However, Mow as modified by Dunn does not explicitly disclose wherein the first antenna and the second antenna are separated by at least one other antenna of the plurality of antennas.
Mow does teach antennas may be mounted in housing 12. To avoid disrupting communications when an external object such as a human hand or other body part of a user blocks one or more antennas, antennas may be mounted at multiple locations in housing 12. Sensor data such as proximity sensor data, real-time antenna impedance measurements, signal quality measurements such as received signal strength information, and other data may be used in determining when an antenna (or set of antennas) is being adversely affected due to the orientation of housing 12, blockage by a user's hand or other external object, or other environmental factors. Device 10 can then switch an antenna (or set of antennas) into use in place of the antennas that are being adversely affected (Mow - Figure 3, and [0026]). That is, there a plurality of antennas located at different location on the device and different sets can be switched into use while others antennas are not in use.

Regarding claim 7 as applied to claim 6, Mow as modified by Dunn teaches all the limitations of the method of claim 6.
However, Mow as modified by Dunn does not explicitly disclose wherein the first antenna and the second antenna are both dipole antennas.
Mow does however teach the radiating elements in a phased antenna array for supporting millimeter wave communications may be patch antennas, dipole antennas, or other suitable antenna elements (Mow - [0042]). That is plural patch antennas, plural dipole antennas, or plural of any other suitable antenna elements.
Therefore those of ordinary skill in the art would have been led to utilizing two patch antennas, two dipole antennas, or two of any other type of suitable antenna elements based on design choice without relying on another reference to support that which is already suggested.
Regarding claim 8 as applied to claim 6, Mow as modified by Dunn teaches all the limitations of the method of claim 6.
However, Mow as modified by Dunn does not explicitly disclose wherein the first antenna and the second antenna are both patch antennas.
Mow does however teach the radiating elements in a phased antenna array for supporting millimeter wave communications may be patch antennas, dipole 
Therefore those of ordinary skill in the art would have been led to utilizing two patch antennas, two dipole antennas, or two of any other type of suitable antenna elements based on design choice without relying on another reference to support that which is already suggested.
Regarding claim 20 as applied to claim 19, Mow as modified by Dunn teaches all the limitations of the method of claim 19.
However, Mow as modified by Dunn does not explicitly disclose wherein the first antenna and the second antenna are separated by at least one other antenna of the plurality of antennas.
Mow does teach antennas may be mounted in housing 12. To avoid disrupting communications when an external object such as a human hand or other body part of a user blocks one or more antennas, antennas may be mounted at multiple locations in housing 12. Sensor data such as proximity sensor data, real-time antenna impedance measurements, signal quality measurements such as received signal strength information, and other data may be used in determining when an antenna (or set of antennas) is being adversely affected due to the orientation of housing 12, blockage by a user's hand or other external object, or other environmental factors. Device 10 can then switch an antenna (or set of antennas) into use in place of the antennas that are being adversely affected (Mow - Figure 3, and [0026]). That is, there a plurality of 
Therefore it would have been obvious to those of ordinary skill in the art to arrive at the claimed invention based on the teachings or suggestion of different sets being activated for better performance (Mow - Figure 3, and [0026]).
Regarding claim 24 as applied to claim 19, Mow as modified by Dunn teaches all the limitations of the method of claim 19.
However, Mow as modified by Dunn does not explicitly disclose wherein the first antenna and the second antenna are separated by at least one other antenna of the plurality of antennas.
Mow does teach antennas may be mounted in housing 12. To avoid disrupting communications when an external object such as a human hand or other body part of a user blocks one or more antennas, antennas may be mounted at multiple locations in housing 12. Sensor data such as proximity sensor data, real-time antenna impedance measurements, signal quality measurements such as received signal strength information, and other data may be used in determining when an antenna (or set of antennas) is being adversely affected due to the orientation of housing 12, blockage by a user's hand or other external object, or other environmental factors. Device 10 can then switch an antenna (or set of antennas) into use in place of the antennas that are being adversely affected (Mow - Figure 3, and [0026]). That is, there a plurality of antennas located at different location on the device and different sets can be switched into use while others antennas are not in use.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US 2016/0308626 herein Mow) in view of Dunn et al. (US 2009/0153158 herein Dunn) and further in view of Verspecht et al. (US 2019/0064236 herein Verspecht).
Regarding claim 12 as applied to claim 1, Mow as modified by Dunn teaches all the limitations of the method of claim 1.
However, Mow as modified by Dunn fails to teach wherein the lower frequency RF signal received from the test unit comprises a multi-tone RF signal.
In the related art, Verspecht teaches wherein the lower frequency RF signal received from the test unit comprises a multi-tone RF signal (read as the characteristics can includes, for example, frequency, amplitude and phase for multiple tones of a multi-tone signal; the signal generated by signal generator 101 may be multi-tone signal, such that both IN1 input to the DUT 105 and IN0 output from the DUT 105 correspond to the multi-tone signal from the signal generator 101; if the DUT 105 passes IN1 input through without adding distortion of any form, characteristics of the IN0 output would be expected to closely or exactly match characteristics of the IN1 input at each frequency corresponding to a tone of the multi-tone signal (Verspecht – [0046]).
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648